Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the amendment filed 7/15/2021.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe U.S Patent No. 9,148,425.
As to claim 1, Rowe teaches a method for extensible workflow access, the method comprising: 
storing a plurality of content objects at a content management system (…Server 260 houses enterprise application data 266 which includes data gathered for processing for business intelligence analysis and use (e.g., an Enterprise Resource Planning ("ERP") system). For example, detailed business intelligence data and reports may be used, such as those provided by "Oracle Retail Business Intelligence" from line 62 column 5 to line 2 column 6); 
integrating a plurality of applications with the content management system (…a system authenticates a first session for a first application running on a workstation and a second session for a second application running on a second screen device. The system links the first application to the second application when the first session matches the second session. The system receives data indicating the linked first application was changed at the workstation and provides update data to the second application corresponding to the change in the linked workstation application, causing a display of the second screen device to update based on the update data…, lines 51-60 column 1), the plurality of applications comprising at least a first application to perform a first portion of a workflow and a second application to perform a second portion of the workflow (…a user may create an order on a workstation, but then realize that a new item is needed to be created before the order can be completed. Rather than exiting that application to go into another application, the user could turn to a tablet computer which has a quick item create workflow available as an option for this workstation screen, with the vendor already populated using information from the order entry…, lines 40-47 column 3); 
receiving a message (…mediation messages are transmitted to and from server 260 through interface APIs 262. Upon initiating the mobile session, typically a user would turn back to a project on workstation 200. Meanwhile mediation messages are requested and received from server 260. Such mediation messages may include information on the current state of workstation 200 and enterprise application 202, e.g., lines 13-33 column 8) from the first application to invoke the second portion of the workflow at the second application (…Second screen application 232 receives event notifications for updates in enterprise application 202, and in turn can launch appropriate data collection and visual rendering modules based on linked session information and the screen mappings…, lines 13-17 column 5), the second portion of the workflow to be performed by the second application over at least one of the content objects (…manager 264 may define that for an ordering application, second screens may be available for item entry, order management, order tracking, and the like. For a sales forecasting application, manager 264 may define that second screens may be available for predictive charts, interface elements to adjust predictive baseline assumptions, historic prediction versus realization, and the like. By linking the screen in workstation 200 with device 230, data from each screen may lines 28-37 column 6); and
invoking, by the content management system, the second portion of the workflow at the second application, in response to the message from the first application (…notification between enterprise application 202 and second screen application 232 may be accomplished by a "push" notification by second screen integration module 206 or 236, which can notify mediation service 268 proactively each time a change is made in the state of linked enterprise application 203 or second screen application 232. Mediation service 268, in turn, can notify the non-originating device of the change. In some embodiments, notification between application 202 and application 232 may be accomplished by a "publish and subscribe" notification system, which would publish changes to mediation service 268, and be noticed by the other linked application 202 or application 232 through a subscription service…, lines 38-50 column 6).  
As to claim 2, Rowe further teaches selecting the second application based at least in part on object attributes associated with the at least one of the content objects (…The change information is received at mediation service 268. At 515, mediation service 268 looks up an address for the non-originating computer, either workstation 200 or device 230, for notifying of the change. At 520, the action or updated data is verified in workflow manager 264. At 525, if the action or data is valid, an update is sent to the non-originating computer, reporting the action or change to the non-originating computer. At 530, the non-originating computer, either workstation 200 or device 230, may incorporate the action or update to process a corresponding change…, lines 45-55 column 8). 
As to claim 3, Rowe further teaches recording at least one interaction event associated with the second portion of the workflow performed at the second application (…manager 264 may define that for an ordering application, second screens may be available for item entry, order management, order tracking, and the like. For a sales forecasting application, manager 264 may define that second screens may be available for predictive charts, interface elements to adjust predictive baseline assumptions, historic prediction versus realization, and the like. By linking the screen in workstation 200 with device 230, data from each screen may prepopulate in the second screen or may be used for calculations in the second screen…, lines 28-37 column 6).  
As to claim 4, Rowe further teaches publishing at least one activity update to the first application, the at least one activity update corresponding to the at least one interaction event (…notification between enterprise application 202 and second screen application 232 may be accomplished by a "push" notification by second screen integration module 206 or 236, which can notify mediation service 268 proactively each time a change is made in the state of linked enterprise application 203 or second screen application 232. Mediation service 268, in turn, can notify the non-originating device of the change. In some embodiments, notification between application 202 and application 232 may be accomplished by a "publish and subscribe" notification system, which would publish changes to mediation service 268, and be noticed by the other linked application 202 or application 232 through a subscription service…, lines 38-50 column 6).  
As to claim 5, Rowe further teaches the at least one activity update is displayed in at least one user interface associated with the first application or recorded in at least one native data structure associated with the first application lines 16-17 column 7).  
As to claim 6, Rowe further teaches the interaction event is described by one or more event attributes, the one or more event attributes comprising at least one of, one or more-39-PATENT Attorney Docket No.: BOX-2019-0013-US10interaction attributes, one or more object attributes, one or more user attributes, or one or more application attributes (..The user may change the growth rate to 17% at workstation 200, thereby triggering an event notification to non-originating second screen device 230, which may then update the sales projections based on the new growth rate number. Likewise, if the user instead changes the growth rate to 17% on second screen device 230, updating the sales projection directly, device 230 can trigger an event notification to non-originating workstation 200 causing an update to the field for growth rate to change from 15% to 17% automatically…, lines 58-67 column 8).  
As to claim 7, Rowe further teaches the message is generated in response to a user input at a user interface at the first application (…The user may change the growth rate to 17% at workstation 200, thereby triggering an event notification to non-originating second screen device 230, which may then update the sales projections based on the new growth rate number…, lines 58-62 column 8).
As to claim 8, Rowe further teaches the user interface comprises at least one of, an in-line frame element, an icon, or a hyperlink (Fig. 2 and associated specifications).  
As to claim 9, Rowe further teaches the message derives from an API call issued by the first application and received by the content management system line 64 column 6 to line 2 column 7).
As to claim 10, Rowe further teaches the plurality of applications comprises at least one of, a native application, a third-party application, or a remote application (Fig. 2 and associated specifications).
As to claims 11-18, note the discussions of claims 1-8 above, respectively. 
As to claims 19-20, note the discussions of claims 1-2 above, respectively. 

Response to Arguments
4.  Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues the cited reference does not teach: receiving a message from the first application (Remarks, page 7).  In response, the applicant argues a new limitation that was not claimed before.  However, this new limitation is still met by the cited reference as disclosed in the claim rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194